Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roy Anderson on 8/18/2022.

The application has been amended as follows: 
Claim 1 is amended: A process for manufacturing a laminated article of manufacture, comprising the steps of:
cutting a plurality of registration holes in a sheet containing one or more arrays of outer layers for a plurality of laminated articles of manufacture;
mounting the sheet to a surface of a pallet having a plurality of bushings extending outwardly from the surface, each of said plurality of bushings having an outer diameter and an inner pin shaft, wherein the sheet is mounted to the pallet so that each of the plurality of registration holes is stretched overof one of the plurality of bushings so that the sheet is held taut by the plurality of registration holes; and
moving the pallet with the sheet mounted to the surface of the pallet through a plurality of process stations in which a plurality of operations are performed without removing the plurality of registration holes from the plurality of bushings so as to create a plurality of laminated articles of manufacture;
wherein the inner pin shaft of the plurality of bushings serve to receive a plurality of registration pins during the plurality of operations so as to provide registration of the sheet during said plurality of operations; and
wherein one of the plurality of operations is comprised of a pick and place operation in which at least one electronic component is mounted to the sheet in a vacuum chamber in which a partial vacuum has been created before the electronic component is mounted to the sheet.

Claim 5 is amended: A process for manufacturing a laminated article of manufacture, comprising the steps of:
mounting a sheet containing one or more arrays of outer layers for a plurality of laminated articles of manufacture to a surface via a plurality of registration holes configured within the sheet, wherein the plurality of registration holes so that the sheet is held taut by the plurality of registration holes;
positioning the surface beneath a pick head holding at least one electronic component via a plurality of pick head guide pins which are extended outwardly from the pick head toward the sheet;
moving the pick head downwardly toward the sheet so that the pick head guide pins come into contact with a plurality of pick head holes formed in the sheet;
covering the pick head and the sheet with a vacuum chamber and then removing air from the vacuum chamber to create a vacuum;
lowering the pick head toward the sheet so that the at least one electronic component comes into contact with the sheet while there is still a vacuum in the vacuum chamber;
raising the pick head away from the sheet while the at least one electronic component remains in contact with the sheet while there is still a vacuum in the vacuum chamber; and
removing the vacuum chamber.

Claim 6 is amended: A process for manufacturing a laminated article of manufacture, comprising the steps of:
cutting a plurality of registration holes in a sheet containing one or more arrays of outer layers for a plurality of laminated articles of manufacture;
mounting the sheet to a surface of a pallet having a plurality of bushings extending outwardly from the surface, each of said plurality of bushings having an outer diameter and an inner pin shaft, wherein the sheet is mounted to a moveable pallet so that each of the plurality of registration holes is stretched over so that the sheet is held taut by the plurality of registration holes; and
moving the pallet with the sheet mounted to the surface of the pallet through a plurality of process stations in which a plurality of operations are performed without removing the plurality of registration holes from the plurality of bushings so as to create a plurality of laminated articles of manufacture;
wherein the inner pin shaft of the plurality of bushings serve to receive a plurality of registration pins during the plurality of operations so as to provide registration of the sheet during said plurality of operations.


	
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: It is noted a Terminal Disclaimer has been submitted with regard to the patent issued from the parent application.
Kano (US 7,073,721) is the closest prior art as detailed in previous actions.  As detailed by the Applicant in the Response filed 4/12/2021, Kano teaches a central hole in the sheet to fit securely over the bushings therein, but teaches the other holes are to be elliptical to absorb slight dislocations in applied sheet. Thus, Kano provides no motivation to stretch the sheets taut over the bushings and suggests doing so may make application of the sheets more difficult. Thus, although stretching materials over pins/bushings is known in the prior art to improve registration (See, for example, Greenly et al., US 4,183,663 col. 1, lines 63-68, teaching stretching over pins to more precisely register photographic films; Bronstein, US 4,293,192, teaching stretching a film over pins to ensure precise location of the film, the film utilized as a solar reflector), it is in unrelated fields. Thus, there are no motivations to carry out the complete processes as claimed that are generally adapted for attaching electronic components using precise registration techniques for the component applied on the film (such as through an inner pin shaft or holes in the sheet that register with an application device).  
Thus, although there is evidence stretching over pins may create more precise locating for an applied film, it is not clear this is relevant for lamination processes wherein articles are laminated thereon with a precise registration system as claimed.  Further, related processes such Kano et al. specifically indicate such stretching may cause more difficult placement without indicating there would have been any advantage at all to do so. It is also noted stretching of pin-located films is often undesirable due to the possibility of distortion of the film (See, for example, Ficker et al., US 4,186,918, col. 5, lines 37-42), and thus without any specific indication it would provide advantages in processes such as Kano et al., and indications therein it would make the process more difficult, it cannot be said to be obvious to perform the process as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746